Exhibit 10.1




EXECUTION VERSION




WAIVER, JOINDER AND SECOND AMENDMENT

THIS WAIVER, JOINDER AND SECOND AMENDMENT (this “Agreement”) is dated as of July
1, 2015 by and among JACK IN THE BOX INC., a Delaware corporation (the
“Borrower”), certain Domestic Subsidiaries of the Borrower party hereto (such
subsidiaries, collectively, the “Guarantors”, and each, a “Guarantor”), the
banks and other financial institutions or entities party hereto (the “Consenting
Lenders”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, as administrative agent
for the Lenders (in such capacity, the “Administrative Agent”).

Statement of Purpose

The Borrower, the banks and other financial institutions party thereto (the
“Existing Lenders”) and the Administrative Agent are parties to that certain
Second Amended and Restated Credit Agreement dated as of March 19, 2014 (as
amended by that certain First Amendment and Waiver dated as of November 21, 2014
and as further amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), pursuant to which the Existing Lenders have
extended certain credit facilities to the Borrower.  All capitalized undefined
terms used in this Agreement (including, without limitation, in the introductory
paragraph and this Statement of Purpose hereof) shall have the meanings assigned
thereto in the Credit Agreement.

The Borrower has requested that the Consenting Lenders (including without
limitation the Existing Lenders) agree to (a) waive certain Defaults or Event of
Defaults arising as a result of the failure by the Borrower to re-designate its
Subsidiary, ZRC Operations Company, Inc., a Colorado corporation (“ZRC”), as a
Restricted Subsidiary in accordance with Section 9.9(c) of the Credit Agreement
and to take the actions required pursuant to Section 9.9(a) of the Credit
Agreement with respect to ZRC, as well as certain other Defaults and Events of
Default directly related thereto, (b) waive any Defaults or Events of Defaults
arising as a result of any assets, liabilities, contracts and other business
operations of ZRC having been ascribed to Qdoba Restaurant Corporation, a
Delaware corporation (“Qdoba”) and (c) amend the Credit Agreement as more
specifically set forth herein.  Subject to the terms and conditions set forth
herein, the Administrative Agent and each of the Consenting Lenders has agreed
to grant such requests of the Borrower.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto hereby agree as follows:

1.        Waiver.  Pursuant to Section 14.11 of the Credit Agreement and subject
to the terms and conditions hereof and in reliance on the representations and
warranties of the Borrower and the Guarantors made herein, each Consenting
Lender hereby waives (i) any Default or Event of Default arising under Sections
12(c), (d)(i) or (e) of the Credit Agreement as a result of the non-compliance
by the Borrower with Section 9.9 thereof as such section relates to ZRC, (ii)
any other Default or Event of Default directly related to the Defaults and
Events of Default set forth in clause (i) above, including without limitation as
a result of any such incorrect representations, warranties in any Loan Document,
any such incorrect Compliance Certificate and any intercompany loans or
investments between ZRC on the one hand and any of the Credit Parties on the
other hand,  (iii) any Default or Event of Default related to Qdoba or ZRC, to
the extent that assets, liabilities, contracts and other business operations
ascribed to Qdoba by the Borrower and its Subsidiaries are in fact assets,
liabilities, contracts and other business operations of ZRC, a wholly-owned
Subsidiary of Qdoba and (iv) to the extent applicable, any right to receive
additional interest or fees as a result of the operation of the final paragraph
of the definition of “Applicable Margin” as a result of any misstatement of the
Leverage Ratio solely as a result of the foregoing Defaults and Events of
Default.  Without limiting the foregoing, Borrower’s Net Income and EBITDA for
all periods ending prior to the Second Amendment Effective Date shall be deemed
to include the Net Income and EBITDA of ZRC as if ZRC had been a Restricted
Subsidiary for such periods.

--------------------------------------------------------------------------------





2.        Amendment to Credit Agreement.  Subject to the terms and conditions
set forth herein and the effectiveness of this Agreement in accordance with its
terms, the parties hereto agree that the Credit Agreement is amended by:

(a)       adding the following defined terms to Section 1.1 thereof in proper
alphabetical order:

“‘Second Amendment’ means that certain Waiver, Joinder and Second Amendment,
dated as of July 1, 2015, by and among the Borrower, the Guarantors, the Lenders
party thereto and the Administrative Agent.”; and

“‘Second Amendment Effective Date’ means the effective date of the Second
Amendment.”;

(b)       deleting the proviso at the end of the definition of “Capital
Expenditures” in Section 1.1 thereof;

(c)       amending and restating the definition of “Lenders” as follows:

“‘Lender’ means each Person executing this Agreement as a Lender on the Closing
Date (including, without limitation, the Issuing Lender and the Swingline Lender
unless the context otherwise requires) and each Person that hereafter becomes a
party to this Agreement as a Lender pursuant to Section 14.10 or pursuant to the
Second Amendment.”

(d)       adding the following sentence to the end of the definition of “LIBOR
Rate” in Section 1.1 thereof:

“In no event shall the LIBOR Rate be less than 0%.”;

(e)       deleting the final sentence in the definition of “Revolving Credit
Commitment” in Section 1.1 thereof and replacing it with the following:

“The aggregate Revolving Credit Commitment of all Revolving Credit Lenders on
the Second Amendment Effective Date shall be Nine Hundred Million Dollars
($900,000,000).”;

2

--------------------------------------------------------------------------------





(f)     deleting the reference to “2.75 to 1.00” in the definition of “Subject
Distribution” in Section 1.1 thereof and replacing it with “3.00 to 1.00”;

(g)     deleting clause (c) of Section 2.1 thereof in its entirety and replacing
it with the following:

        “(c) no more than $500,000,000 of Revolving Credit Loans, Letters of
Credit and Swingline Loans may be outstanding on the Second Amendment Effective
Date”;

(h)     deleting subclause (ii) of clause (a) of Section 2.2 thereof in its
entirety and replacing it with the following:

        “(ii) no more than $500,000,000 of Revolving Credit Loans, Letters of
Credit and Swingline Loans may be outstanding on the Second Amendment Effective
Date”;

(i)     adding the following to the end of the first sentence of Section 3.1
thereof:

        “or (iii) the outstanding amount of Revolving Credit Loans, Letters of
Credit and Swingline Loans on the Second Amendment Effective Date would exceed
$500,000,000”;

(j)     deleting Section 4.1 thereof in its entirety and replacing it with the
following:

“Term Loan.  (a) On the Closing Date, each Term Loan Lender as of the date
thereof severally agreed to make, and made, the initial advance of the Term Loan
to the Borrower in a single draw in a principal amount equal to such Lender’s
Term Loan Commitment as of the Closing Date, the aggregate outstanding principal
amount of which initial advance was $187,500,000 as of the Second Amendment
Effective Date, and (b) on and as of the Second Amendment Effective Date,
subject to the terms and conditions of this Agreement and the other Loan
Documents and in reliance upon the representations and warranties set forth
herein and therein, each Increasing Term Loan Lender (as defined in the Second
Amendment) severally agrees to, and will, make its portion of the second advance
of the Term Loan to the Borrower in a single draw in a principal amount equal to
the amount to be advanced by such Increasing Term Loan Lender on the Second
Amendment Effective Date as set forth in, and pursuant to the terms and
conditions of, the Second Amendment (including the Schedules thereto).”;

(k)     deleting Section 4.3 thereof in its entirety and replacing it with the
following:

“Repayment of Term Loan.  The Borrower shall repay the aggregate outstanding
principal amount of the Term Loan in consecutive quarterly installments on the
last Business Day of each of March, June, September and December commencing
September 30, 2015 as set forth below, except as the amounts of individual
installments may be adjusted pursuant to Section 4.4 hereof:

3

--------------------------------------------------------------------------------





Payment Date Installment Payment Amount September 30, 2015 $3,906,250 December
31, 2015 $3,906,250 March 31, 2016 $3,906,250 June 30, 2016 $5,859,375 September
30, 2016 $5,859,375 December 31, 2016 $5,859,375 March 31, 2017 $5,859,375 June
30, 2017 $5,859,375 September 30, 2017 $5,859,375 December 31, 2017 $5,859,375
March 31, 2018 $5,859,375 June 30, 2018 $7,812,500 September 30, 2018 $7,812,500
December 31, 2018 $7,812,500 Term Loan Maturity Date Remainder of Term Loan
Facility

If not sooner paid, the Term Loan shall be paid in full, together with accrued
interest thereon, on the Term Loan Maturity Date.”;

(l)       deleting Section 9.10 thereof in its entirety and replacing it with
the following:

“SECTION 9.10  Use of Proceeds.  On or after the Second Amendment Effective
Date, use the proceeds of the Term Loan and Extensions of Credit under the
Revolving Credit Facility to (a) pay fees, commissions and expenses incurred in
connection with the Second Amendment and (b) finance ongoing working capital
requirements and other general corporate purposes (including permitted payments
of Debt, permitted share repurchases, permitted dividends and Permitted
Acquisitions).”;

4

--------------------------------------------------------------------------------





(m)       deleting the reference to “3.00 to 1.00” contained in Section 10.1
thereof and replacing it with “3.50 to 1.00”;

(n)       deleting Section 10.3 thereof in its entirety;

(o)       deleting the reference to “2.50 to 1.00” contained in Section
11.3(h)(viii) thereof and replacing it with “3.00 to 1.00”; and

(p)       deleting the reference to “2.75 to 1.00” contained in clause (c) of
Section 11.14 thereof and replacing it with “3.00 to 1.00”.

3.        Agreement Regarding Term Loans.

(a)       Notwithstanding anything to the contrary contained in the Credit
Agreement, each of the parties hereto acknowledges and agrees that a second
advance in the aggregate principal amount of $112,500,000 shall be permitted to
be made under the Term Loan on the effective date of this Agreement and that all
amounts so advanced shall increase the outstanding principal amount of the Term
Loan and shall for all purposes under the Loan Documents be deemed to be a part
of the Term Loan.  References in the Credit Agreement and the other Loan
Documents to the Term Loan and the Term Loan Facility shall include the amounts
advanced in accordance with this paragraph on the effective date of this
Agreement.

(b)       Subject to the terms and conditions of this Agreement, the Credit
Agreement and the other Loan Documents, and in reliance upon the representations
and warranties set forth herein and therein, each of the financial institutions
listed on Part A of Schedule I hereto (each, an “Increasing Term Loan Lender”
and, collectively, the “Increasing Term Loan Lenders”) severally agrees to make
its portion of the second advance of the Term Loan to the Borrower in a single
draw on the effective date of this Agreement in a principal amount equal to the
amount set forth for such Increasing Term Loan Lender on Part A of Schedule I
hereto (it being acknowledged and agreed that the amounts set forth on Part A of
Schedule I hereto shall be in addition to any portion of the Term Loan held by
any such Increasing Term Loan Lender immediately prior to the effectiveness of
this Agreement).  After giving effect to funding of the second advance under the
Term Loan, each Lender shall hold the aggregate outstanding principal amount of
the Term Loan set forth opposite such Lender’s name on Part A of Schedule II
hereto.  Each Increasing Term Loan Lender acknowledges and agrees that its
Commitment with respect to the amounts to be advanced in connection with the
second advance under the Term Loan on the effective date of this Agreement shall
be in the amount set forth for such Increasing Term Loan Lender on Part A of
Schedule I hereto and that its Term Loan Percentage with respect to such advance
shall be equal to the ratio of such Commitment to the total principal amount of
such advance.

5

--------------------------------------------------------------------------------





4.        Agreement Regarding Revolving Credit Commitments and Revolving Credit
Loans.

(a)      Subject to the terms and conditions of this Agreement, the Credit
Agreement and the other Loan Documents, and in reliance upon the representations
and warranties set forth herein and therein, each of the financial institutions
listed on Part B of Schedule I hereto (each, an “Increasing Revolving Credit
Lender” and, collectively, the “Increasing Revolving Credit Lenders” and the
Increasing Revolving Credit Lenders, collectively with the Increasing Term Loan
Lenders, the “Increasing Lenders”) severally agrees to make Revolving Credit
Loans in Dollars to the Borrower from time to time from and after the
effectiveness of this Agreement until the Revolving Credit Maturity Date in an
aggregate amount set forth on Part B of Schedule I hereto (it being acknowledged
and agreed that the amounts set forth on Part B of Schedule I hereto shall be in
addition to the Revolving Credit Commitment of any such Increasing Revolving
Credit Lender that is in effect immediately prior to the effectiveness of this
Agreement).  After giving effect to the increase in the aggregate Revolving
Credit Commitment contemplated in this Agreement the Revolving Credit Commitment
of each Revolving Credit Lender (including the Increasing Revolving Credit
Lenders) shall be as set forth on Part B of Schedule II hereto as of the
effective date of this Agreement, as such amount may, after such effective date,
be reduced or modified at any time or from time to time pursuant to, and in
accordance with, the terms of the Credit Agreement.

(b)      Concurrently with the effectiveness of this Agreement, the outstanding
Extensions of Credit under the Revolving Credit Facility will be reallocated by
the Administrative Agent among the Revolving Credit Lenders (including the
Increasing Revolving Credit Lenders) in accordance with their revised Revolving
Credit Commitment Percentages after giving effect to the increase in the
aggregate Revolving Credit Commitment (and each of the Revolving Credit Lenders
agrees to make all payments and adjustments necessary to effect such
reallocation and the Borrower shall pay any and all costs required pursuant to
Section 5.9 of the Credit Agreement in connection with such reallocation as if
such reallocation were a repayment).

5.        Effectiveness.  Upon the satisfaction or waiver of each of the
following conditions, this Agreement shall be deemed to be effective:

(a)       the Administrative Agent shall have received counterparts of this
Agreement executed by the Administrative Agent, the Required Lenders, each of
the Increasing Lenders and each of the Credit Parties (including ZRC);

(b)       the Administrative Agent shall have received favorable opinions of
counsel to each Credit Party (including ZRC) addressed to the Administrative
Agent and the Lenders (including, without limitation, the Increasing Lenders)
with respect to the Credit Parties (including ZRC), the Loan Documents and such
other matters as the Administrative Agent shall reasonably request;

(c)       the Administrative Agent shall have received a certificate of a
Responsible Officer of each Credit Party (other than ZRC) certifying as to the
incumbency and genuineness of the signature of each officer of such Credit Party
executing this Agreement and each of the other Loan Documents to which it is a
party and certifying that (A) the articles or certificate of incorporation or
formation, certificate of partnership or other organizational document, as
applicable, of such Credit Party and the bylaws, operating agreement,
partnership agreement or other governing document, as applicable, of such Credit
Party, in each case that were delivered to the Administrative Agent on the
Closing Date of the Credit Agreement have not been amended, restated, modified
or supplemented in any respect (or if such certification cannot be made,
attaching, and certifying as to the truth, correctness and completion of, any
such amendment, restatement, modification or supplement, as applicable), (B)
attached thereto is a true, correct and complete copy of resolutions duly
adopted by the board of directors or other applicable governing authority of
such Credit Party authorizing the transactions contemplated hereunder and the
execution, delivery and performance of this Agreement and the other applicable
Loan Documents to which it is a party, and (C) attached thereto is a true,
correct and complete copy of each certificate of a recent date of (1) the good
standing of each Credit Party (other than ZRC) under the laws of its
jurisdiction of organization and (2) to the extent available from the applicable
jurisdiction, a certificate of the relevant taxing authorities of the
jurisdiction of organization of each Credit Party certifying that such Credit
Party has filed required tax returns and owes no delinquent taxes;

6

--------------------------------------------------------------------------------





(d)       the Administrative Agent shall have received a certificate of a
Responsible Officer of ZRC certifying as to the incumbency and genuineness of
the signature of each officer of ZRC executing this Agreement and each of the
other Loan Documents to which it is a party and certifying that attached thereto
is a true, correct and complete copy of (A) the articles or certificate of
incorporation of ZRC and all amendments thereto, certified as of a recent date
by the appropriate Governmental Authority in its jurisdiction of incorporation
or organization, (B) the bylaws of ZRC as in effect on the date of such
certifications, (C) resolutions duly adopted by the board of directors or other
applicable governing authority of ZRC authorizing the transactions contemplated
hereunder and the execution, delivery and performance of this Agreement and the
other Loan Documents to which it is a party, and (D) a true, correct and
complete copy of each certificate of a recent date of the good standing of ZRC
under the laws of its jurisdiction of organization;

(e)       the Borrower shall have delivered to the Administrative Agent the
supplemental schedules to the Collateral Agreement contemplated by Section 17(d)
below;

(f)       all filings and recordations that are necessary to perfect the
security interests of the Administrative Agent, on behalf of the Secured
Parties, in the Collateral granted by ZRC hereunder shall have been forwarded
for filing in all appropriate locations and the Administrative Agent shall have
received evidence satisfactory thereto that upon such filings and recordations
such security interests constitute valid and perfected first priority Liens
therein, subject to any Liens permitted under Section 11.2 of the Credit
Agreement;

(g)       the Administrative Agent shall have received original stock
certificates or other certificates evidencing the Capital Stock of ZRC pledged
as Collateral together with an undated stock power for each such certificate
duly executed in blank by the registered owner thereof;

7

--------------------------------------------------------------------------------





(h)       the Borrower shall have delivered to the Administrative Agent a
certificate, in form and substance satisfactory to the Administrative Agent, and
certified as accurate by the chief financial officer or treasurer of the
Borrower, certifying that (A) after giving effect to the funding of the second
advance under the Term Loan and the increase in the aggregate Revolving Credit
Commitment (and any Extensions of Credit thereunder) effected hereunder and the
other transactions contemplated to occur on the effective date of this
Agreement, the Borrower and the Credit Parties (including ZRC), taken as a
whole, are Solvent, and (B) attached thereto are calculations evidencing
compliance on a pro forma basis with the covenants contained in Sections 10.1
and 10.2 of the Credit Agreement after giving effect to the amendments set forth
in this Agreement, the funding of the second advance under the Term Loan and the
increase in the aggregate Revolving Credit Commitment (and any Extensions of
Credit thereunder) effected hereunder and the other transactions contemplated to
occur on the effective date of this Agreement;

(i)       the Administrative Agent shall have the results of a Lien search made
against each Credit Party (which, solely in the case of ZRC, shall include a
search as to judgments, pending litigation, bankruptcy and tax matters)
indicating among other things that its assets are free and clear of any Lien
except for Liens permitted under the Credit Agreement;

(j)       the Credit Parties (including ZRC) shall have received all
governmental, shareholder and third party consents and approvals required (or
any other material consents as determined in the reasonable discretion of the
Administrative Agent) in connection with the transactions contemplated by this
Agreement and the other Loan Documents and the other transactions contemplated
hereby and thereby and all applicable waiting periods shall have expired without
any action being taken by any Person that could reasonably be expected to
restrain, prevent or impose any material adverse conditions on any of the Credit
Parties (including ZRC) or such other transactions or that could seek or
threaten any of the foregoing;

(k)       no action, proceeding, investigation, regulation or legislation shall
have been instituted, threatened or proposed before any Governmental Authority
(including the SEC and any state securities regulatory authorities) to enjoin,
restrain, or prohibit, or to obtain substantial damages in respect of, or which
is related to or arises out of this Agreement, the other Loan Documents or the
consummation of the transactions contemplated hereby or thereby, or which, in
the Administrative Agent’s sole discretion, would make it inadvisable to
consummate the transactions contemplated by this Agreement and such other Loan
Documents;

(l)       since September 28, 2014, no Material Adverse Effect, or circumstance
or condition that could reasonably be expected to result in a Material Adverse
Effect, has occurred;

(m)       each Credit Party (including ZRC) shall have provided to the
Administrative Agent and the Lenders the documentation and other information
requested by the Administrative Agent in order to comply with the requirements
of the Patriot Act, applicable “know your customer” and anti-money laundering
rules and regulations; and

8

--------------------------------------------------------------------------------





(n)       the Borrower shall have paid to Wells Fargo Securities, LLC and/or the
Consenting Lenders, as the case may be, such fees and out-of-pocket charges and
other expenses in connection with this Agreement and the transactions
contemplated hereby, as shall have been separately agreed upon in writing in the
amounts and at the time so specified, including, without limitation, the
reasonable fees and disbursements of counsel for the Administrative Agent.

Without limiting the generality of the provisions of the last paragraph of
Section 13.3 of the Credit Agreement, for purposes of determining compliance
with the conditions specified in this Section 5, each Lender that has signed
this Agreement shall be deemed to have consented to, approved or accepted or to
be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed effective date hereof specifying its objection thereto.

6.        Limited Effect.  Except as expressly provided herein, the Credit
Agreement and the other Loan Documents shall remain unmodified and in full force
and effect.  This Agreement shall not be deemed (a) to be a waiver of, or
consent to, or a modification or amendment of, any other term or condition of
the Credit Agreement or any other Loan Document other than as expressly set
forth herein, (b) to prejudice any right or rights which the Administrative
Agent or the Lenders may now have or may have in the future under or in
connection with the Credit Agreement or the other Loan Documents or any of the
instruments or agreements referred to therein, as the same may be amended,
restated, supplemented or modified from time to time, or (c) to be a commitment
or any other undertaking or expression of any willingness to engage in any
further discussion with the Borrower, any of its Subsidiaries or any other
Person with respect to any other waiver, amendment, modification or any other
change to the Credit Agreement or the Loan Documents or any rights or remedies
arising in favor of the Lenders or the Administrative Agent, or any of them,
under or with respect to any such documents.  References in the Credit Agreement
to “this Agreement” (and indirect references such as “hereunder”, “hereby”,
“herein”, “hereof” or other words of like import) and in any Loan Document to
the “Credit Agreement” shall be deemed to be references to the Credit Agreement
as modified hereby.  

7.        Representations and Warranties.  The Borrower and each Guarantor
represents and warrants that (a) it has the corporate power and authority to
make, deliver and perform this Agreement, (b) it has taken all necessary
corporate or other action to authorize the execution, delivery and performance
of this Agreement, (c) this Agreement has been duly executed and delivered on
behalf of such Person, (d) this Agreement constitutes a legal, valid and binding
obligation of such Person, enforceable against it in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law), (e) each of the
representations and warranties made by the Borrower and the Guarantors in or
pursuant to the Loan Documents is true and correct in all material respects
(except to the extent that such representation and warranty is subject to a
materiality or Material Adverse Effect qualifier, in which case it shall be true
and correct in all respects), in each case on and as of the date hereof as if
made on and as of the date hereof, except to the extent that such
representations and warranties relate to an earlier date, in which case such
representations and warranties are true and correct in all material respects as
of such earlier date and (f) except as expressly waived by Section 1 of this
Agreement, no Default or Event of Default has occurred and is continuing as of
the date hereof or after giving effect hereto.

9

--------------------------------------------------------------------------------





8.        Acknowledgement and Reaffirmation.  By their execution hereof, the
Borrower and each Guarantor hereby expressly (a) consent to this Agreement and
(b) acknowledge that the covenants, representations, warranties and other
obligations set forth in the Credit Agreement, the Notes and the other Loan
Documents to which the Borrower or such Guarantor is a party remain in full
force and effect. Without limiting the foregoing, each Borrower and each
Guarantor hereby ratifies and reaffirms its grant of liens on or security
interests in any of its properties pursuant to one or more of the Loan Documents
as security for the Obligations arising under or pursuant to and as defined in
the Credit Agreement, and confirms and agrees that, subsequent to, and after
giving effect to this Agreement, such liens and security interests shall
continue to secure all of the Obligations arising under or pursuant to, and as
defined in, the Credit Agreement.  Without limiting the foregoing, JBX General
Partner LLC, a Delaware limited liability company (“JBX GP”) hereby consents to
the pledge of the interest of JBX Limited Partner LLC, a Delaware limited
liability company (“JBX LP”) in Jack in the Box Eastern Division L.P., a Texas
limited partnership (“Eastern Division”) under the Collateral Agreement, and JBX
LP hereby consents to the pledge of the interest of JBX GP in Eastern Division
under the Collateral Agreement.

9.        Costs, Expenses and Taxes.  The Borrower agrees to pay in accordance
with Section 14.2 of the Credit Agreement all invoiced and reasonable costs and
expenses of the Administrative Agent in connection with the preparation,
execution, delivery, administration of this Agreement and the other instruments
and documents to be delivered hereunder, including, without limitation, the
reasonable fees and out-of-pocket expenses of counsel for the Administrative
Agent with respect thereto and with respect to advising the Administrative Agent
as to its rights and responsibilities hereunder and thereunder.

10.       Execution in Counterparts.  This Agreement may be executed by one or
more of the parties to this Agreement on any number of separate counterparts,
and all of said counterparts taken together shall be deemed to constitute one
and the same instrument.  Delivery of an executed signature page of this
Agreement by facsimile transmission or other electronic transmission (e.g., by
“.pdf” or “.tif” format) shall be effective as delivery of a manually executed
counterpart hereof.  

11.       Governing Law.  This Agreement and the rights and obligations of the
parties under this Agreement shall be governed by, and construed and interpreted
in accordance with, the law of the State of New York (including Section 5-1401
and Section 5-1402 of the General Obligations Law of the State of New York),
without reference to the conflicts or choice of law principles thereof.

10

--------------------------------------------------------------------------------





12.       Entire Agreement.  This Agreement is the entire agreement, and
supersedes any prior agreements and contemporaneous oral agreements, of the
parties concerning its subject matter.

13.       Successors and Assigns.  This Agreement shall be binding on and inure
to the benefit of the parties and their heirs, beneficiaries, successors and
permitted assigns.

14.       New Lenders.  Each Increasing Lender that prior to its execution of
this Agreement is not a Lender hereby (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Agreement and to consummate the transactions contemplated by this
Agreement, the Credit Agreement and the other Loan Documents and to become a
Lender under the Credit Agreement and the other Loan Documents and perform all
of its obligations thereunder, (ii) it meets all requirements to be an assignee
under the Credit Agreement, (iii) from and after the effectiveness of this
Agreement, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of its portion of the Term Loan (if any) as
set forth on Part A of Schedule I hereto and its Revolving Credit Commitment as
set forth on Part B of Schedule I hereto, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to participate in
credit facilities of the type represented by the Credit Agreement and this
Agreement and either it, or the person exercising discretion in making its
decision to participate in the credit facilities evidenced by the Credit
Agreement, is experienced with credit facilities of such type, (v) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 8.1 thereof and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Agreement and to commit to make a
portion of the Term Loan or the increased Revolving Credit Commitment, as
applicable, on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent or any other
Lender, and (vi) if it is a Foreign Lender, it has provided to the
Administrative Agent and the Borrower duly completed and executed documentation
required to be delivered by it pursuant to the terms of the Credit Agreement and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents and
(ii) it will perform in accordance with their terms all of the obligations that
by the terms of the Loan Documents are required to be performed by it as a
Lender.

15.       FATCA.    For purposes of determining withholding Taxes imposed under
FATCA, from and after the effective date of this Agreement, the Borrower and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) this Agreement as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).

16.       Guaranty Agreement Supplement.

(a)       ZRC hereby agrees that by execution of this Agreement it is a
Restricted Subsidiary under the Credit Agreement, a Guarantor under the Guaranty
Agreement as if a signatory thereof on the Closing Date and a “Credit Party”
under the Credit Agreement, and ZRC (i) shall comply with, be subject to, and
have the benefit of, all of the terms, conditions, covenants, agreements and
obligations set forth in the Guaranty Agreement and (ii) hereby as of the date
hereof makes each representation and warranty set forth in the Credit Agreement
and the Guaranty Agreement.  The parties acknowledge and agree that this
Agreement shall constitute a supplement to the Guaranty Agreement in form and
substance satisfactory to the Administrative Agent under Section 27 of the
Guaranty Agreement.

11

--------------------------------------------------------------------------------





(b)       The Borrower and ZRC hereby agree that, except as expressly set forth
herein, each reference to a “Guarantor” or the “Guarantors” and “Credit Party”
or the “Credit Parties” in this Agreement, the Credit Agreement, the Guaranty
Agreement and the other Loan Documents shall include ZRC, and each reference to
the “Guaranty Agreement” or “Guaranty” as used therein shall mean the Guaranty
Agreement as supplemented hereby.

17.       Collateral Agreement Supplement.

(a)       Joinder to the Collateral Agreement.

          (i)       The Borrower and ZRC hereby agree that by execution of this
Agreement, ZRC is a party to the Collateral Agreement as if a signatory thereof
as a Grantor and as an Issuer on the Closing Date, and ZRC (A) shall comply
with, and be subject to, and have the benefit of, all of the terms, covenants,
conditions, agreements and obligations set forth in the Collateral Agreement and
(B) hereby as of the date hereof makes each representation and warranty set
forth in the Collateral Agreement (subject to the information set forth on the
schedules delivered pursuant to clause (d) below).  The Borrower and ZRC hereby
agree that each reference to a “Grantor”, the “Grantors”, an “Issuer”, the
“Issuers”, a “Subsidiary Issuer” or the “Subsidiary Issuers” in the Collateral
Agreement and the other Loan Documents shall include ZRC.  The parties
acknowledge and agree that this Agreement shall constitute a joinder to the
Collateral Agreement in form and substance satisfactory to the Administrative
Agent under Section 7.15 of the Collateral Agreement.

          (ii)      In order to secure the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of the Obligations in accordance with the terms of the Credit
Agreement and the other Loan Documents, ZRC hereby grants, pledges and
collaterally assigns to the Administrative Agent, for the ratable benefit of
itself and the Secured Parties, a security interest in and to all of ZRC’s
right, title and interest in and to all Collateral whether now owned or at any
time hereafter acquired by ZRC or in which ZRC now has or at any time in the
future may acquire any right, title or interest, and wherever located or deemed
located (collectively, the “New Collateral”).

          (iii)     The Borrower and ZRC hereby agree that “Collateral” as used
in the Collateral Agreement and the Credit Agreement shall include all New
Collateral pledged pursuant hereto, “Investment Property” and “Equity
Interests”, as applicable, as used therein shall include the New Collateral
pledged pursuant hereto and “Collateral Agreement” or “Agreement” as used
therein shall mean the Collateral Agreement as supplemented hereby.

12

--------------------------------------------------------------------------------





          (iv)      QRC of Kansas, LLC, a Kansas limited liability company and a
Subsidiary of ZRC, hereby executes this Agreement in the capacity as a
Subsidiary Issuer (as such term is defined in the Collateral Agreement) and
agrees to be bound by the terms and provisions of the Collateral Agreement
applicable to Subsidiary Issuers.

(b)       Filing Information and Perfection.  The Borrower and ZRC shall deliver
to the Administrative Agent such certificates and other documents (including,
without limitation, UCC-1 financing statements, stock certificates, stock
powers, unit certificates and unit powers, as applicable) and take such action
as the Administrative Agent shall reasonably request in order to effectuate the
terms hereof and of the Collateral Agreement.

(c)       Acknowledgement and Consent.  ZRC hereby acknowledges receipt of a
copy of this Agreement, Credit Agreement, Collateral Agreement, the Guaranty
Agreement and the other Loan Documents to which it is a party and agrees for the
benefit of the Administrative Agent and the Secured Parties to be bound thereby
and to comply with the terms thereof insofar as such terms are applicable to it.

(d)       Schedules to the Collateral Agreement.  Attached hereto as Annex A is
a supplement to each of the Schedules to the Collateral Agreement, including
Schedules 3.6 and 3.7 thereto, setting forth all information required to be
provided therein with respect to ZRC.

[Signature Pages Follow]

13

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal by their respective duly authorized officers, all as of the day and
year first written above.

 

BORROWER:

  JACK IN THE BOX INC., as the Borrower   By: /s/ Paul D. Melancon Name: Paul D.
Melancon. Title: Senior Vice President, Finance, Controller & Treasurer  

GUARANTORS:

  JBX GENERAL PARTNER LLC, as a Guarantor   By: Jack in the Box Inc., as sole
member   By: /s/ Paul D. Melancon Name: Paul D. Melancon Title: Senior Vice
President, Finance, Controller & Treasurer   JBX LIMITED PARTNER LLC, as a
Guarantor   By: Jack in the Box Inc., as sole member   By: /s/ Paul D. Melancon
Name: Paul D. Melancon Title: Senior Vice President, Finance, Controller &
Treasurer   JACK IN THE BOX EASTERN DIVISION L.P., as a Guarantor   By: JBX
General Partner LLC, as general partner   By: Jack in the Box Inc. as sole
member   By:

/s/ Paul D. Melancon

Name:

Paul D. Melancon

Title: Senior Vice President, Finance, Controller & Treasurer

--------------------------------------------------------------------------------





  QDOBA RESTAURANT CORPORATION, as a Guarantor   By: /s/ Bruce Vermilyea Name:
Bruce Vermilyea Title: Treasurer, Vice President and Controller   ZRC OPERATIONS
COMPANY, INC., as a Guarantor   By: /s/ Bruce Vermilyea Name: Bruce Vermilyea
Title: President & Treasurer   QRC OF KANSAS, LLC, as a Subsidiary Issuer   By:
/s/ Bruce Vermilyea Name: Bruce Vermilyea Title: Manager

--------------------------------------------------------------------------------





 

AGENT AND LENDERS:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as the Administrative Agent and a Consenting Lender

  By: /s/ Stephen Leon Name: Stephen Leon Title: Managing Director

--------------------------------------------------------------------------------





  BANK OF AMERICA, N.A., as a Consenting Lender   By: /s/ Aron Frey Name: Aron
Frey Title: Assistant Vice President

--------------------------------------------------------------------------------





 

COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A.
“RABOBANK NEDERLAND” NEW YORK BRANCH, as a Consenting Lender

  By:

/s/ Matthew Gregg

Name: Matthew Gregg Title: Vice President   By:

/s/ Gillian Dickson

Name: Gillian Dickson Title: Executive Director

--------------------------------------------------------------------------------





  FIFTH THIRD BANK, as a Consenting Lender   By: /s/ Jeffery K. Hoffman Name:
Jeffery K. Hoffman Title: Senior Vice President

--------------------------------------------------------------------------------





  COMPASS BANK, as a Consenting Lender   By: /s/ Jeffery Piccinelli Name:
Jeffery K. Piccinelli Title: Senior Vice President

--------------------------------------------------------------------------------





  MORGAN STANLEY BANK, N.A., as a Consenting Lender   By: /s/ Michael King Name:
Michael King Title: Authorized Signatory

--------------------------------------------------------------------------------





  CITIZENS BANK, N.A., as a Consenting Lender   By:

/s/ Dan Agnew

Name: Dan Agnew Title: SVP

--------------------------------------------------------------------------------





  U.S. BANK NATIONAL ASSOCIATION, as a Consenting Lender   By: /s/ Jeff Benedix
Name: Jeff Benedix Title: Vice President

--------------------------------------------------------------------------------





  BANK OF THE WEST, as a Consenting Lender   By: /s/ Jason Antrim Name: Jason
Antrim Title: Vice President

--------------------------------------------------------------------------------





 

FIRST TENNESSEE BANK NATIONAL ASSOCIATION,
as a Consenting Lender

  By: /s/ Joseph M. Evangelisti Name: Joseph M. Evangelisti Title: Executive
Vice President

--------------------------------------------------------------------------------





  CADENCE BANK, N.A., as a Consenting Lender   By: /s/ Charles M. Joye III Name:
Charles M. Joye III Title: Senior Vice President

--------------------------------------------------------------------------------





  CRÉDIT INDUSTRIEL ET COMMERCIAL, as a Consenting Lender   By: /s/ Clifford
Abramsky Name: Clifford Abramsky Title: Managing Director   By: /s/ Garry Weiss
Name: Garry Weiss Title: Managing Director

--------------------------------------------------------------------------------





  CITY NATIONAL BANK, as a Consenting Lender   By: /s/ Diane Morgan Name: Diane
Morgan Title: Vice President

--------------------------------------------------------------------------------





  PNC BANK, NATIONAL ASSOCIATION, as a Consenting Lender   By: /s/ Matthew D.
Meister Name: Matthew D. Meister Title: Vice President

--------------------------------------------------------------------------------





  REGIONS BANK, as a Consenting Lender   By: /s/ Jake Nash Name: Jake Nash
Title: Managing Director

--------------------------------------------------------------------------------





  MANUFACTURERS BANK, as a Consenting Lender   By: /s/ Sandy Lee Name: Sandy Lee
Title: Vice President

--------------------------------------------------------------------------------





  MUFG UNION BANK, N.A., as a Consenting Lender   By: /s/ Michael Bell Name:
Michael Bell Title: Vice President

--------------------------------------------------------------------------------





  BRANCH BANKING AND TRUST COMPANY, as a Consenting Lender   By: /s/ M. Scott
Donaldson Name: M. Scott Donaldson Title: Senior Vice President

--------------------------------------------------------------------------------





  WEBSTER BANK, NATIONAL ASSOCIATION, as a Consenting Lender   By: /s/ Robert E.
Meditz Name: Robert E. Meditz Title: Vice President

--------------------------------------------------------------------------------





SCHEDULE I



Part A:             INCREASING TERM LOAN COMMITMENTS

LENDER PRINCIPAL

AMOUNT

Wells Fargo Bank, National Association $12,771,306.81 Bank of America, N.A.
$5,944,602.27 Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A. “Rabobank
Nederland” New York Branch $14,669,744.32 Fifth Third Bank $3,760,653.41
Citizens Bank, N.A. $5,752,840.91 Regions Bank $8,373,579.55 MUFG Union Bank,
N.A. $20,454,545.45 U.S. Bank National Association $8,373,579.55 Bank of the
West $6,127,840.91 Compass Bank   PNC Bank, National Association $3,547,585.23
First Tennessee Bank, National Association $2,183,948.86 Branch Banking and
Trust Company $9,545,454.55 City National Bank $2,812,500.00 Cadence Bank, N.A.
  Crédit Industriel Et Commercial   Morgan Stanley Bank, N.A. $2,727,272.73
Webster Bank, National Association $5,454,545.45 Manufacturer's Bank   Total
$112,500,000.00

--------------------------------------------------------------------------------





Part B:             INCREASING REVOLVING CREDIT COMMITMENTS

LENDER PRINCIPAL

AMOUNT

Wells Fargo Bank, National Association $34,056,818.19 Bank of America, N.A.
$15,852,272.73 Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A. “Rabobank
Nederland” New York Branch $39,119,318.18 Fifth Third Bank $10,028,409.09
Citizens Bank, N.A. $15,340,909.09 Regions Bank $22,329,545.45 MUFG Union Bank,
N.A. $54,545,454.55 U.S. Bank National Association $22,329,545.45 Bank of the
West $16,340,909.09 Compass Bank   PNC Bank, National Association $9,460,227.27
First Tennessee Bank, National Association $5,823,863.64 Branch Banking and
Trust Company $25,454,545.45 City National Bank $7,500,000.00 Cadence Bank, N.A.
  Crédit Industriel Et Commercial   Morgan Stanley Bank, N.A. $7,272,727.27
Webster Bank, National Association $14,545,454.55 Manufacturer's Bank   Total
$300,000,000.00

--------------------------------------------------------------------------------





SCHEDULE II



Part A:

OUTSTANDING TERM LOAN AMOUNTS (AFTER GIVING EFFECT TO THE SECOND ADVANCE ON THE
EFFECTIVE DATE OF THE WAIVER, JOINDER AND SECOND AMENDMENT)



LENDER PRINCIPAL

AMOUNT

Wells Fargo Bank, National Association $39,724,431.81 Bank of America, N.A.
$32,897,727.27 Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A. “Rabobank
Nederland” New York Branch $34,005,681.82 Fifth Third Bank $23,096,590.91
Citizens Bank, N.A. $22,159,090.91 Regions Bank $18,920,454.55 MUFG Union Bank,
N.A. $20,454,545.45 U.S. Bank National Association $18,920,454.55 Bank of the
West $13,159,090.91 Compass Bank $11,718,750.00 PNC Bank, National Association
$11,164,772.73 First Tennessee Bank, National Association $9,801,136.36 Branch
Banking and Trust Company $9,545,454.55 City National Bank $7,500,000.00 Cadence
Bank, N.A. $7,031,250.00 Crédit Industriel Et Commercial $7,031,250.00 Morgan
Stanley Bank, N.A. $2,727,272.73 Webster Bank, National Association
$5,454,545.45 Manufacturer's Bank $4,687,500.00 Total $300,000,000.00

--------------------------------------------------------------------------------





SCHEDULE II



Part B:

TOTAL REVOLVING CREDIT COMMITMENTS (AFTER GIVING EFFECT TO THE INCREASE ON THE
EFFECTIVE DATE OF THE WAIVER, JOINDER AND SECOND AMENDMENT)



LENDER PRINCIPAL

AMOUNT

Wells Fargo Bank, National Association $120,306,818.19 Bank of America, N.A.
$102,102,272.73 Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A. “Rabobank
Nederland” New York Branch $100,994,318.18 Fifth Third Bank $71,903,409.09
Citizens Bank, N.A. $52,840,909.09 Regions Bank $56,079,545.45 MUFG Union Bank,
N.A. $54,545,454.55 U.S. Bank National Association $56,079,545.45 Bank of the
West $38,840,909.09 Compass Bank $37,500,000.00 PNC Bank, National Association
$33,835,227.27 First Tennessee Bank, National Association $30,198,863.64 Branch
Banking and Trust Company $25,454,545.45 City National Bank $22,500,000.00
Cadence Bank, N.A. $22,500,000.00 Crédit Industriel Et Commercial $22,500,000.00
Morgan Stanley Bank, N.A. $22,272,727.27 Webster Bank, National Association
$14,545,454.55 Manufacturer's Bank $15,000,000.00 Total $900,000,000.00

--------------------------------------------------------------------------------





ANNEX A

Schedules to the Collateral Agreement

[See attached]

--------------------------------------------------------------------------------





COLLATERAL AGREEMENT
SUPPLEMENTAL DISCLOSURE SCHEDULES



Schedule 3.6 Jurisdiction of Organization; Taxpayer Identification Number;
Registered Organization Number; Chief Executive Office and Other Locations  
Schedule 3.7 Pledged Stock and Partnership/LLC Interests

--------------------------------------------------------------------------------





SCHEDULE 3.6 — JURISDICTION OF ORGANIZATION; TAXPAYER IDENTIFICATION NUMBER:
REGISTERED ORGANIZATION NUMBER; CHIEF EXECUTIVE OFFICE AND
OTHER LOCATIONS



ZRC Operations Company, Inc.,

 

State of Organization:

Colorado

Taxpayer Identification Number:

84-1480725

Registered Organization Number:

19981194901

Chief Executive Office:

9330 Balboa Avenue, San Diego, CA 92123

Book and Records Locations:

9330 Balboa Avenue, San Diego, CA 92123

Inventory/Equipment Locations:

CA, CO, CT, ID, IA, IL, IN, KY, MA, MD, ME, MI, MN,
MO, MT, ND, NE, NH, NJ, NY, PA, RI, SD, TN, VA, WA

Trade/Fictitious Business Names:

Qdoba Mexican Grill
ZTeca Mexican Grill

--------------------------------------------------------------------------------





SCHEDULE 3.7 — PLEDGE STOCK AND PARTNERSHIP / LLC INTERESTS



Certified Securities:

ZRC Operations Company, Inc.:

None




Partnership/LLC Interests:

ZRC Operations Company, Inc.:

Name of Issuer
(including identification
of type of entity) Type of Ownership
Interest Certificate Number
(if any) Percentage of
Ownership Interests
of such Type QRC of Kansas, LLC Membership Interests Uncertificated 100%

